DETAILED ACTION
Receipt of Arguments/Remarks filed on July 29 2020 is acknowledged. Claims 1-16 were amended. Claim 17 was added.  Claims 1-17 are pending. 
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicants correctly pointed out the typo in the Non-Final rejection as it pertains to the PGPUB number of Barritault.  The typo has been corrected herein.  The examiner notes that the correct number was cited on the attached PTO 892 and Applicants did note the correct PGPUB number.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22 2021 was considered by the examiner.
Withdrawn Objections/Rejections
The amendments filed July 29 2020 has overcome the objection of claims 1, 12 and 16.  The claims now contain the appropriate chemical nomenclature.  
The amendments filed July 29 2020 have overcome the objection of claims 1, 12 and 16 as the claims now contain the appropriate punctuation.  
	The amendments filed July 29 2020 have overcome the rejection of claims 1-16 under 35 USC 101.  The claims now recite active method steps (i.e. administering).
	The amendments filed July 29 2020 have overcome the rejection of claims 1-16 under 35 USC 112a.  Prevention and aerial administration has been removed from the claims thereby rending the rejections moot.
The amendments filed July 29 2020 have overcome the rejection of claims 1-16 under 35 USC 112b.  Firstly, the claims recite an active method step.  Secondly, correct Markush language is utilized.  Thirdly, before heating has been replaced with before eating which obviates that rejection.

New and Modified Objections and Rejections Necessitated by the Amendments filed July 29 2020

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: sublingually on an empty stomach (i.e. a jeun).  This limitation is not recited in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 11 and 13 introduce new matter as the claims recite the limitation: "before eating”. There is no support in the specification for this limitation. The limitation of:  "before eating" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  In the response filed July 29 2020 Applicants indicate support is found in the originally filed claims which recite “a jeun” which means “on an empty stomach”.  While the examiner agrees the original claims in the priority document . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 13 as currently written are vague and indefinite.  The claims recites wherein “further eukaryotic cell”.  This phrase is confusing.  The claims depend from claim 1.  Claim 1 recites a composition that comprises both the polymer and the eukaryotic cell.  Claim 1 does not recite the polymer and eukaryotic cell are separate (i.e. a combination) as the claim recites a composition comprises both.  Thus, it is unclear if Applicants are attempting to redefine the composition of claim 1 which would be improper.  Or if the eukaryotic cells recited in claims 11 and 13 are in addition to the 
Claim 14 and 15 as currently written are vague and indefinite.  The claims recites wherein “further biocompatible polymer” and/or “further eukaryotic cell”.  This phrase is confusing.  The claims depend from claim 1.  Claim 1 recites a composition that comprises both the polymer and the eukaryotic cell.  Claim 1 does not recite the polymer and eukaryotic cell are separate (i.e. a combination) as the claim recites a composition comprises both.  Thus, it is unclear if Applicants are attempting to redefine the composition of claim 1 which would be improper.  Or if the biocompatible polymer and eukaryotic cells recited in claims 14 and 15 are in addition to the eukaryotic cells recited in claim 1, which is if the case, then support for these limitations are not found.  Co-administration is supported in the instant specification.  However, co-administration is not encompassed by claim 1 as it recite a single composition which comprises both the polymer and the eukaryotic cell.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barritault et al. (USPGPUB No. 20110243881) in view of Huang et al. (Stem Cell Research & Therapy, 2014).
Applicant Claims
	The instant claims are directed to a method of use of a pharmaceutical composition as a medicament for treatment of patients suffering from tissue lesions of the central nervous system caused by a hypoxic cerebral pathological condition, the method comprising: providing a composition that includes a: a biocompatible polymer of general formula (I) below AaXxYy (I) wherein: A represents a monomer,  X represents an R1COOR2 or –R9(C=O)R10,  Y represents an O- or N-sulfonate group which corresponds to one of the following formulae -R3OSO3R4, R5NSO3R6, -R7SO3R8, wherein: R1, R3, R5 and R9 independently represent an aliphatic hydrocarbon- based chain which is optionally branched and/or unsaturated and which optionally contains one or more aromatic rings, R2, R4, R6 and R8 independently represent a hydrogen atom or a cation M+, and R7 and R10 independently represent a bond, or an aliphatic hydrocarbon- based chain which is optionally branched and/or unsaturated, a represents the number of monomers, x represents the degree of substitution of the monomers A by groups X, y represents the degree of substitution of the monomers A by groups Y;  and a eukaryotic cell; and administering the composition as a treatment for tissue lesions of the central nervous system caused by the hypoxic cerebral pathological condition. 
	Also claim are a first composition comprising the above biocompatible polymer and a second composition comprising a eukaryotic cell in successive manner.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Barritault et al. is directed to biocompatible polymers, process for their preparation and composition containing them.  Example 2 teaches the synthesis of a glucose, X is CH2COO-, Y is SO3-Na+ and Z is nothing or variable group (example 2).  The a represents the number of monomers A such that the mass of the polymers is greater than about 5000 daltons (paragraph 0043).  The x represents the substitution rate of the set of monomers A by group x is about 20 to 150% (paragraph 0044).  The y represents the substitution rate of the set of monomers A by the groups Y which is comprised between about 30 and 150% (paragraph 0045).  The polymers can comprise functional chemical groups, designated Z, which are different from X and Y, and capable of conferring on the polymers supplemental biological or physiochemical properties.  The z groups confer on the RGTA, a better solubility or lipophilic properties enabling better diffusion or tissue penetration.  Examples include amino acids, fatty acids, fatty alcohols, ceramides, etc. (paragraph 0055).  Administration include intravenous, intra-arterial, intramuscular, directly into the central nervous system to cross over the blood brain barrier, as well as orally (paragraph 0080).  Administration of about 0.002 to about 1 mg of polymer per square centimeter or 0.01 to about 10 mg of polymer per milliliter of physiological solution of dissolution (paragraph 0082).  Other doses include 0.1 to about 100 mg of polymer per kg of weight of the human or animal to be treated (paragraph 0083-0085).  The polymer can be utilized for the treatment of pathologies associated with hypoxia (paragraph 0095). The polymer of the invention for the preparation of a drug intended for the treatment and/or prevention of lesions and disorders induced by oxidative stress and oxidizing agents (paragraph 0094).  The polymer is intended for the treatment of tissular lesions including brain lesions (paragraph 0124).  It is stated that it can be predicted from the results obtained in the invention of the activity of calpaine by the induced by cerebral ischemia.  Administration of RGTA via the local or intravenous route has the effect of inhibiting the calpaines and promoting the repair of the nervous tissue which has been injured especially by lack of oxygen supply as is in the case of ischemia (paragraph 00297).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Barritault et al. teach administration of the same polymer to the same patient population for the same treatment, Barritault et al. does not teach the inclusion of a eukaryotic cell.  However, this deficiency is cured by Huang. 
	Huang is directed to human neural stem cells (NSC) rapidly ameliorate symptomatic inflammation in early-stage ischemic-reperfusion cerebral injury.  Neural stem cells possess multiple actions that are potentially therapeutic.  These include functional neural replacement in multiple central nervous system regions (page 1, first paragraph).  Most strokes are ischemic and caused by thrombosis.  Fast reperfusion contributes to secondary injury by disrupting cerebral microvascular endothelial cell tight junctions that constitute the blood-brain barrier (BBB) accompanied by neuronal death (page 1, last paragraph).  Investigated is the role of human NSCs on the expression of adhesin molecules, Proinflammatory cytokines and BBB repair in a mouse model of ischemic/reperfusion cerebral injury (page 2, left column, third paragraph).  It was found that transplanted human NSCs migrated throughout the ischemic lesions (page 8, left column, first paragraph).  Human NSCs transplanted 24 hours post reperfusion have rapid and extensive cell migration into the stroke lesion (page 11, left column, second paragraph).  It was found that transplanting human NSCs into the hippocampus 24 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barritault et al. and Huang et al. and administer both the RGTA polymer of Barritault et al. and human NSCs to a patient following an ischemic episode, such as stroke, in order to reduce brain lesions as suggested by Barritault et al. and Huang et al.   Barritault et al. teaches treatment for both ischemic and hypoxic pathologies, suggesting treatment of both. Since both are taught for the same purpose, their use together is obvious.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  One skilled in the art would have been motivated to either add the stem cells to the composition of Barritault et al. for ease of administration.  Alternatively Huang et al. teaches administration 24 hours post ischemic event, there one skilled in the art would have been motivated to administer the polymer in the manner taught by Barritault et al. followed by administration of the stem cells 24 hours later as taught by Huang et al.  One skilled in the art would administer the combination for as long as necessary in order to treat the lesions.  

Regarding the claimed a, x and y, Barritault et al. teaches the same or overlapping range.  Regarding the claimed dosages, Barritault et al. teaches an overlapping range.    In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8476220 in view of Huang et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are directed to a method of use of a pharmaceutical composition as a medicament for treatment of patients suffering from tissue lesions of the central nervous system caused by a hypoxic cerebral pathological condition, the method comprising: providing a composition that includes a: a biocompatible polymer of general formula (I) below AaXxYy (I) wherein: A represents a monomer,  X represents an R1COOR2 or –R9(C=O)R10,  Y represents an O- or N-sulfonate group which corresponds to one of the following formulae -R3OSO3R4, R5NSO3R6, -R7SO3R8, wherein: R1, R3, R5 and R9 independently represent an aliphatic hydrocarbon- based chain which is optionally branched and/or unsaturated and which optionally contains one or more aromatic rings, R2, R4, R6 and R8 independently represent a hydrogen atom or a cation M+, and R7 and R10 independently represent a bond, or an aliphatic hydrocarbon- based chain which is optionally branched and/or unsaturated, a represents the number of monomers, x represents the degree of substitution of the monomers A by groups X, y represents the degree of substitution of the monomers A by groups Y;  and a eukaryotic cell; and administering the composition as a treatment for tissue lesions of the central nervous system caused by the hypoxic cerebral pathological condition. 
	Also claim are a first composition comprising the above biocompatible polymer and a second composition comprising a eukaryotic cell in successive manner.
Patent ‘220 claims a process for treating and/or preventing lesions and diseases induced by an oxidative stress and oxidizing agents comprising administering to a 
Patent ‘220 does not claim eukaryotic cells.  However, this deficiency is cured by Huang et al. 
Huang is directed to human neural stem cells (NSC) rapidly ameliorate symptomatic inflammation in early-stage ischemic-reperfusion cerebral injury.  Neural stem cells possess multiple actions that are potentially therapeutic.  These include functional neural replacement in multiple central nervous system regions (page 1, first paragraph).  Most strokes are ischemic and caused by thrombosis.  Fast reperfusion contributes to secondary injury by disrupting cerebral microvascular endothelial cell tight junctions that constitute the blood-brain barrier (BBB) accompanied by neuronal death (page 1, last paragraph).  Investigated is the role of human NSCs on the expression of adhesin molecules, Proinflammatory cytokines and BBB repair in a mouse model of ischemic/reperfusion cerebral injury (page 2, left column, third paragraph).  It was found that transplanted human NSCs migrated throughout the ischemic lesions (page 8, left column, first paragraph).  Human NSCs transplanted 24 hours post reperfusion have rapid and extensive cell migration into the stroke lesion (page 11, left column, second paragraph).  It was found that transplanting human NSCs into the hippocampus 24 hours post-ischemia resulted in both fast and far-reaching migration to sites of pathology and a lessening of pathophysiological symptoms.  Human NSCs made quick work of reducing inflammation and ameliorating BBB damage (page 14, conclusions).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  One skilled in the art would have been motivated to either add the stem cells to the composition of Patent ‘220 for ease of administration.  Alternatively Huang et al. teaches administration 24 hours post ischemic event, there one skilled in the art would have been motivated to administer the polymer in the manner taught by patent ‘220 followed by administration of the stem cells 24 hours later as taught by Huang et al.  One skilled in the art would administer the combination for as long as necessary in order to treat the lesions.  

Response to Arguments
Applicants’ arguments filed July 29 2020 have been fully considered but they are not persuasive. 
Applicants argue that (1) Barritault teaches a protective effect of compound RGTA 1005 on muscle ischemia.  Barritault does not describe or suggest the use of the 
Regarding applicants’ first arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus while neither Barritault or Huang individually teach the claimed invention, the rejection is based on the combination.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, contrary to Applicants assertion, Barritault suggests treatment of tissue lesions in general which include brain lesions (paragraph 0124).  It appears that Applicants are of the position that only the examples can be utilized to render the instant claims obvious by focusing on the examples directed to muscle lesions.  However, example 10 specifically states that the results from this example indicates that RGTA has a protective activity against the lesions induced by cerebral ischemia.  It specifically states that administration of RGTA via local or intravenous route has the effect of inhibiting the calpaines and promoting the repair of the nervous tissue which has been injured by lack of oxygen supply (i.e. hypoxia) as in the case of ischemia.  Thus, Barritault suggests the polymer, which is the same as instantly claimed, can be utilized to repair tissue lesions including brain lesions caused by lack of oxygen (hypoxia) and ischemia.  While, Barritault does not teach eukaryotic cells, this deficiency is cured by Huang.  Huang recognizes the use of eukaryotic cells to treat ischemia.  Regarding the arguments with respect to the time frame, firstly, Huang teaches that when injected at 6 hours or at 12 hours post-MCAO/R the migration was less extensive, not that it didn’t work.  Secondly, nothing in Barritault nor in the instant claims require administration immediately following cerebral vascular ischemia.  Thus administration either successively or as a combination 24 hours post the ischemic event as suggested by Huang would still fall within the scope claimed.  Thus, the examiner cannot agree that the combination is based on hindsight as both Barritault and Huang suggest administration for similar effects.   Regarding the data in 
Applicants argue that (2) Patent ‘220 and Huang are not for the same purpose.  It is argued that Huang does not contain any teaching which could have induced the skilled person to modify or adapt the teachings of Patent ‘220 in such a way that one of ordinary skilled would ahe achieved a result as reflected in claim 1 (as well as claims 12, 16 and 17).  
Regarding Applicants’ second argument, the examiner cannot agree.  Patent ‘220 expressly teaches treating lesions and diseases induced by an oxidative stress.  Since a stroke is ischemic, i.e. oxidative stress, both the biocompatible polymer and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616